     Case 3:19-cv-00103-HDM-WGC Document 29 Filed 07/23/20 Page 1 of 1


 1
                           UNITED STATES DISTRICT COURT
 2
                                DISTRICT OF NEVADA
 3

 4    EDWARD A. PRECIADO-NUNO,                 Case No. 3:19-cv-00103-HDM-WGC
 5                           Petitioner,
            v.                                 ORDER
 6
      E.K. MCDANIEL, et al.,
 7
                            Respondents.
 8

 9         Respondents’ motion for enlargement of time (ECF No. 28) is

10    GRANTED. Respondents shall have until September 25, 2020, to file

11    their answer to the petition in this case.

12         IT IS SO ORDERED.

13         DATED: This 23rd day of July, 2020.
14

15                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28


                                           1
